        Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MT. HAWLEY INSURANCE COMPANY,

            Plaintiff,

v.                                            Case No. 1:18-cv-00367-TWT

EAST PERIMETER POINTE
APARTMENTS LP; VENTRON
MANAGEMENT, LLC; MIRANCE
WILDER; CONSTANCE IRIONS; and
ADRIAN JOHNSON,

          Defendants.
____________________________________

EAST PERIMETER POINTE
APARTMENTS LP; VENTRON
MANAGEMENT, LLC,

            Third-Party Plaintiffs,

v.

LEXINGTON INSURANCE COMPANY,

            Third-Party Defendant.


     THIRD-PARTY DEFENDANT LEXINGTON INSURANCE COMPANY’S
        MOTION FOR SUMMARY JUDGMENT AND INCORPORATED
                MEMORANDUM OF LAW IN SUPPORT
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 2 of 23




      Third-Party Defendant Lexington Insurance Company (“Lexington”) files

this Motion for Summary Judgment under Fed. R. Civ. P. 56 and Local Rule 56.1,

and in support thereof states:

I.    Summary of the Argument

      This is an insurance coverage dispute arising out of an assault and murder at

a Georgia apartment complex that turns on a single issue: whether Defendants East

Perimeter Pointe Apartments LP (“EPPA”) and Ventron Management, LLC

(“Ventron”) timely notified Lexington of these events, as they were required to do

under the provisions of the Lexington policy. EPPA and Ventron breached the

notice provision of the Lexington policy because they did not notify Lexington of

the assault or shooting for more than two years after learning of them, and did not

notify Lexington of two separate lawsuits that had been filed against them for more

than three months. These delays are unreasonable as a matter of Georgia law, and

the Lexington policy therefore does not afford coverage to EPPA or Ventron for

the underlying lawsuits. Accordingly, the Court should grant this motion and enter

summary judgment in favor of Lexington.




                                       -2-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 3 of 23




II.   Statement of Facts1

      A.    The Underlying Lawsuits
      Marcus Wilder lived in an apartment complex owned by EPPA, located in

Decatur Georgia, in December 2015. (Ex. A, EPPA’s Responses to Plaintiff’s

Second Interrogatories, ¶ 2; Ex. B, Incident Report; Dkt. 1-1, ¶ 5). On December

26, 2015, Adrian Johnson was allegedly an invitee of Marcus Wilder and was

inside his apartment when several assailants broke into the unit and beat Adrian

Johnson. (Dkt. 1-1 at ¶¶ 8-11; Ex. B). Marcus Wilder allegedly went to visit

Johnson in the hospital, and when he returned home to his apartment, one of the

assailants was hiding in a closet. (Dkt. 1-1 at ¶¶ 6-8; Ex. B). The assailant burst

out of the closet with a handgun and shot Marcus Wilder in the head. (Dkt. 1-1 at

¶¶ 8-10; Ex. B). Marcus died just outside his apartment. (Dkt. 1-1 at ¶11; Ex. B).

      Two lawsuits were filed as a result of these events: Miranda Wilder as

Adminstratrix of the Estate of Marcus Wilder, Deceased, and Constance Irions as

Natural Mother and Legal Guardian of London McKenzie Wilder, minor v. East

Perimeter Pointe Apartments, LP, Ventron Management, LLC, Quenterius Jaquan

Brown, and Jeffrey Tashawn Prince, number 17A66597, pending in the State


1
 The exhibits referenced in this section are attached to Lexington’s Statement of
Facts, which is being filed contemporaneously herewith, and they are incorporated
herein by reference.

                                        -3-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 4 of 23




Court of Dekalb County, Georgia (the “Wilder Action”); and Adrian Johnson v.

East Perimeter Pointe Apartments, LP, Ventron Management, LLC, Quenterius

Jaquan Brown, and Jeffrey Tashawn Prince, number 17A67222, pending in the

State Court of Dekalb County, Georgia (the “Johnson Action”). (Dkt. 1-1; Dkt. 1-

2). The Wilder Action was filed on October 12, 2017, and the Johnson Action was

filed on December 4, 2017. (Dkt. 1-1, Dkt. 1-2). Ventron was served with the

complaint in the Wilder Action on November 8, 2017, and EPPA was served on

October 17, 2017. (Ex. C, Nov. 8, 2017 Email; Ex. D, Affidavits of Service).

      The plaintiffs allege that EPPA and Ventron operated, managed, and secured

the East Perimeter Pointe Apartments at the time of the shooting. (Dkt. 1-1, ¶ 4;

Dkt. 1-2, ¶ 7). In the Wilder Action, the plaintiffs allege causes of action for

negligence, joint venture liability, public nuisance, and punitive damages. See

generally Dkt. 1-1. The Wilder complaint alleges that the EPPA and Ventron had

constructive knowledge of criminal activity on the property before the shooting,

and they allowed it to continue. Id. at ¶¶ 12, 16, and 17. The Wilder plaintiffs

further allege that EPPA and Ventron negligently maintained, inspected, secured,

and managed the property—creating an unreasonable risk of injury to apartment

residents and their guests. Id. at ¶¶ 16-21. The Wilder plaintiffs allege that EPPA

and Ventron negligently supervised, hired, trained, and retained their employees


                                       -4-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 5 of 23




because EPPA and Ventron knew or should have known ab out the dangerous

environment of the property. Id. at ¶ 31.

      The complaint in the Johnson Action largely mirrors the complaint in the

Wilder Action, and was filed by the same attorneys. See generally Dkt. 1-2.

Johnson seeks damages for the injuries he allegedly sustained when he was beaten

in Marcus Wilder’s apartment. Id. at ¶¶ 10-17. His complaint alleges causes of

action for negligence, joint venture liability, punitive damages, nuisance, assault,

battery, and intentional infliction of emotional distress. See generally Dkt. 1-2.

      B.     The Lexington Policy

      Lexington issued a commercial umbrella liability policy to WCPP Risk

Purchasing Group, Inc., A California Corporation, Western Consolidated Premium

Properties, Inc., a California Corporation, WCPP II (“WCCP”), with effective

dates of December 15, 2015, to December 15, 2016 (the “Lexington Policy”).

(Dkt. 90-3). WCCP is a risk purchasing group, which is a mechanism used to

insure multiple entities with different owners under a single insurance policy.

(Dkt. 90, Depo. Sue Williams, 35:17-25; 52:8-25).2 WCCP does not own any of

the properties insured under the Lexington Policy. Id. at 53:5-10. The Lexington

2
  M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-Spencer Agency, Inc., 845
F.3d 313, 315 (7th Cir. 2017) (“WCCP is a risk purchasing group through which
the owners or managers of commercial property can purchase insurance.”).


                                         -5-
        Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 6 of 23




Policy insures more than 800 properties, the majority of which are located outside

of California. Id. at 51:2-20; Dkt. 1-3 and 1-4.

        The Lexington Policy provides that Lexington “will pay on behalf of the

‘Insured’ those sums in excess of the ‘Retained Amount’ that the ‘Insured’

becomes legally obligated to pay as damages because of ‘bodily injury’ . . . to

which this insurance applies.” (Dkt. 90-3, § I(A)).

      Lexington has the right and duty to defend any “suit” against the “Insured”

that seeks damages for “bodily injury” if: (1) the total applicable limits of

“scheduled underlying insurance” and any “other insurance” have been exhausted

by the payment of damages; or (2) “the damages sought because of ‘bodily injury’

. . . would not be covered by ‘scheduled underlying insurance’ . . . even if the total

applicable limits of . . . the ‘scheduled underlying insurance’ . . . had not been

exhausted by the payment of damages.”          Id. at § II(A). The Lexington Policy

applies only in excess of the total applicable limits of “scheduled underlying

insurance” and any other applicable “other insurance,” “whether or not such limits

are collectible.” Id. at § IV(F).

      Under the notice provisions of the Lexington Policy:

      1.     You must see to it that we are notified as soon as practicable of
             an “occurrence” that may result in a claim or “suit” under this
             policy. To the extent possible, notice should include:


                                         -6-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 7 of 23




             a.    How, when and where the “occurrence” took place;

             b.    The names and addresses of any injured persons and any
                   witnesses; and

             c.    The nature and location of any injury or damage arising
                   out of the “occurrence.”

      2.     If a claim is made or “suit” is brought against any “Insured”
             which is reasonably likely to involve this policy, you must
             notify us in writing as soon as practicable on the assumption
             that an “Insured” is liable for the damage claimed. . . .

      3.     You and any other involved “Insured” must:

             a.    Immediately send us copies of any demands, notices,
                   summonses or legal papers received in connection with
                   the claim or “suit”;

             b.    Authorize us to obtain records and other information;
             c.    Cooperate with us in the investigation, settlement or
                   defense of the claim or “suit”; and

             d.    assist us, upon our request, in the enforcement of any
                   right against any person or organization that may be
                   liable to the “Insured” because of injury or damage to
                   which this insurance may also apply.

Id. at § VI(G). No insured can sue Lexington under the Lexington Policy “unless

all of its terms have been fully complied with.” Id. at § VI(I).

      The Lexington Policy defines “Insured” to include “Any person (other than

your ‘employee’ or ‘volunteer worker’) or organization while acting as your real

estate manager.” Id. at § V(J)(2)(c). In addition, “Insured” includes anyone


                                         -7-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 8 of 23




included as an additional insured under “scheduled underlying insurance,” but not

for broader coverage than is provided by that insurance. Id. at § V(J)(2)(e).

      The Lexington Policy was delivered to R.T. Specialty, LLC, in Atlanta,

Georgia. (Ex. E, Lexington’s Responses to EPPA’s First Interrogatories, ¶¶ 4-5;

Dkt. 90, 53:23 – 54:4). R.T. Specialty was a wholesale broker, which is an

intermediary between a retail agent and an insurance company. (Dkt. 90, 10:14-

19). A retail agent is someone who has a relationship with the actual insured that

buys the insurance policy. Id. at 11:10-13. M.G. Skinner and Associates was the

retail agent for WCCP. Id. at 12:19-24. Lexington sent a copy of the Lexington

Policy to R.T. Specialty in Georgia, and R.T. Specialty then sent a copy of the

Lexington Policy from Florida to M.G. Skinner (as agent of WCCP) in California.

Id. at 18:1-4; 26:9-18; 53:23-54:4.

      The apartment complex at which Wilder was murdered and Johnson was

assaulted is listed as a named insured and covered location in the insurance policy

issued by Plaintiff. (Dkt. 1-4, p. 14, #625). Plaintiff’s policy is identified as

“scheduled underlying insurance” in the Lexington Policy. (Dkt. 90-3, “Schedule

of Underlying Insurance.”). EPPA owns the apartment complex, and it contracted

with Ventron to manage it. (Ex. A, ¶ 2; Ex. F, Property Management Agreement).




                                        -8-
        Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 9 of 23




EPPA and Ventron contend that they are insureds under the Lexington Policy.

(Dkt. 21, ¶ 11; Dkt. 22, ¶ 8).

      C.     Notice

      EPPA and Ventron learned of the shooting almost immediately after it

occurred. (Ex. B; Ex. G, Individual Defendants’ Responses to Interrogatories, ¶ 2;

Ex. H, EPPA’s Responses to Mt. Hawley’s First Request for Admissions, ¶ 6; Ex.

I, Ventron’s Responses to Mt. Hawley’s First Request for Admissions, ¶ 6).

Ventron compiled an “incident report form” on December 26, 2015, less than

twelve hours after the shooting, which described the “Murder and Burglary” at

Marcus Wilder’s apartment.       (Ex. B).     Miranda Wilder contacted EPPA on

December 26, 2015, and spoke to someone identified as a “manager” of the

apartment complex to ask about obtaining Marcus Wilder’s belongings. (Ex. G, ¶

2).

      On January 11, 2016, Ventron received a letter of representation from an

attorney who represented Constance Irons on behalf of Marcus Wilder. (Ex. J,

Letter). The letter was sent via certified mail, and the return receipt was signed by

Deidra Baitey, who at the time was a leasing agent employed by Ventron at

Embarcadero Club, the address listed on the return receipt. (Ex. K, Ventron’s

Responses to Third Interrogatories, ¶ 1). Ventron did not notify Mt. Hawley or


                                        -9-
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 10 of 23




Lexington of Wilder’s murder or the assault of Johnson until after the Wilder

Action and Johnson Action were filed because Ventron did not believe it would not

face liability for these incidents. (Ex. I, ¶ 5).

       EPPA also did not notify Mt. Hawley or Lexington of the shooting until

2018 because it contends that, as the property owner, it had no duty to notify these

insurers. (Ex. H, ¶ 5). In addition, EPPA did not believe that the shooting and

burglary would result in liability on the part of EPPA. Id.

       Lexington was first notified of the incident and the underlying lawsuits on

February 20, 2018, more than two years after the shooting, more than three months

after Ventron was served with the complaint in the Wilder Action, and more than

four months after EPPA was served with the complaint in the Wilder Action. (Ex.

L, Feb. 20, 2018 Email; Ex. C; Ex. D; Ex. M, Declaration of Charles Creamer, ¶

5).

III.   Argument

       A.     Legal Standard

       Summary judgment is appropriate where the pleadings and evidence show

that there is no genuine issue as to any material fact and that Lexington is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c). To prevail on its motion,

Lexington must demonstrate that EPPA and Ventron lack evidence to support at


                                           - 10 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 11 of 23




least one essential element of their third-party claims against Lexington. Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once this burden is met, EPPA and

Ventron must present competent evidence establishing “specific facts showing that

there is a genuine issue for trial” Id. at 324.

      B.     Georgia law applies.

      Georgia law governs the Lexington Policy regardless of whether it was

delivered in Georgia or California. Where jurisdiction is based on diversity, the

court must apply the choice of law rules of the forum state. Shorewood Packaging

Corp. v. Commercial Union Ins. Co., 865 F. Supp. 1577, 1578 (N.D. Ga. 1994).

“With regard to insurance contracts, Georgia law provides that the last act essential

to the completion of the contract is delivery; consequently, insurance contracts are

considered made at the place where the contract is delivered.”           Johnson v.

Occidental Fire & Cas. Co. of N. Carolina, 954 F.2d 1581, 1584 (11th Cir. 1992).

This rule does not apply if the state of delivery lacks a substantial relationship to

the parties or transaction. Id. In addition, Georgia will apply the law of another

state only if that state has a statute addressing the particular question at issue.

Coon v. The Medical Center, Inc., 797 S.E.2d 828, 834 (Ga. 2017). “In the

absence of a statute, however, at least with respect to a state where the common

law is in force, a Georgia court will apply the common law as expounded by the


                                          - 11 -
      Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 12 of 23




courts of Georgia.” Id.; see also Frank Briscoe Co. v. Georgia Sprinkler Co., 713

F.2d 1500, 1503 (11th Cir. 1983) (“When no statute is involved, Georgia courts

apply the common law as developed in Georgia rather than foreign case law.”);

Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 725 n.6 (11th Cir. 1987).

      This Court and other Georgia federal courts consistently applied this

limitation on the application of foreign law for many years in insurance and non-

insurance cases before the Georgia Supreme Court’s decision in Coon,3 and they

continue to do so after that decision. Renaissance Recovery Sols., LLC v. Monroe

Guar. Ins. Co., 2017 WL 4018861, at *14 (S.D. Ga. Sept. 12, 2017) (applying

Georgia law to policies delivered in Michigan because there was no applicable

Michigan statute); Massachusetts Bay Ins. Co. v. Fort Benning Family

Communities, LLC, 2017 WL 2129909, at *1 (M.D. Ga. May 15, 2017) (holding

that Georgia law applied to insurance policies delivered in Maryland because there

was no Maryland statute on point); see Reichwaldt v. Gen. Motors LLC, 304 F.
3
 See Frank Briscoe Co., 713 F.2d at 1503; In re Tri-State Crematory Litig., 215
F.R.D. 660, 678 (N.D. Ga. 2003); Shorewood Packaging Corp., 865 F. Supp. at
1581; Briggs & Stratton Corp. v. Royal Globe Ins. Co., 64 F. Supp. 2d 1340, 1344
(M.D. Ga. 1999); Singletary v. Se. Freight Lines, Inc., 832 F. Supp. 1552, 1556
(N.D. Ga. 1993); Bradham v. Randolph Trucking Co., 775 F. Supp. 395, 397
(M.D. Ga. 1991), aff'd, 960 F.2d 1018 (11th Cir. 1992); Trusted Data Sols., LLC v.
Kotchen & Low, LLP, 2015 WL 11251959, at *3 (N.D. Ga. Feb. 6, 2015); Nat'l
Fire Ins. Co. of Hartford v. Centraarchy Rest. Mgmt. Co., 2009 WL 10670653, at
*2 (N.D. Ga. Sept. 8, 2009); McChesney v. Old Republic Nat'l Title Ins. Co., 2008
WL 11320039, at *13 (N.D. Ga. Feb. 12, 2008).

                                       - 12 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 13 of 23




Supp. 3d 1312, 1315 (N.D. Ga. 2018) (in a tort case, applying Georgia law despite

accident occurring in Nebraska under exception where there is no statute on point);

Fed. Express Corp. v. Petlechkov, 2017 WL 6460261, at *2 (N.D. Ga. Dec. 18,

2017) (in tort case where injury suffered in Tennessee, holding that “[s]ince no

Tennessee statute is involved, the Court will apply Georgia law.”).

      In this case, there is no California statute addressing untimely notice; it is a

common law doctrine. See UNUM Life Ins. Co. of Am. v. Ward, 526 U.S. 358,

368 (1999); Pitzer Coll. v. Indian Harbor Ins. Co., 845 F.3d 993, 996 (9th Cir.

2017). “Upon acquiring statehood in 1850, California adopted the common law of

England as the rule of decision in its courts when not inconsistent with the Federal

or State Constitutions or State legislation.” United States v. Gerlach Live Stock

Co., 339 U.S. 725, 744 (1950). The common law remains in effect today unless it

conflicts with a statute or the Constitution, Cal. Civ. Code § 22.2, and timely

notice under an insurance policy is a common law issue.

      Accordingly, California is “a state where the common law is in force” as

stated in Coon—at least with respect to the issue of timely notice under insurance

policies, and because California has no statute addressing late notice, Georgia law

applies. Coon, 797 S.E.2d at 834. This is particularly true here, where the named

insured, WCCP, is a risk purchasing group that does not own any of the properties


                                        - 13 -
      Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 14 of 23




insured under the Lexington Policy. The risk insured by the Lexington Policy is

the EPPA apartment complex, which is located in Georgia, and the Lexington

Policy was delivered to R.T. Specialty in Georgia. Consequently, the state of

California has no relationship to EPPA, Ventron, or Lexington—let alone a

substantial relationship. Under these circumstances, Georgia law controls.

      C.    EPPA and Ventron breached the notice provisions of the
            Lexington Policy.

            1.     Notice of an occurrence that may result in a claim.

      The Lexington Policy requires notice as soon as practicable of an occurrence

“that may result in a claim or ‘suit’ under [the] policy.” Under Georgia law, if a

notice provision is expressly made a condition precedent to coverage, the insured

must comply with it unless the insured demonstrates that its failure to comply was

justified. E.g., Plantation Pipeline Co. v. Royal Indem. Co., 537 S.E.2d 165, 169

(Ga. App. 2000). The insurer does not have to prove that it was prejudiced by the

insured’s breach of the notice provision if notice is a condition precedent to

coverage. N. River Ins. Co. v. Gibson Tech. Servs, Inc., 116 F. Supp. 3d 1370,

1380 (N.D. Ga. 2014); Johnson & Bryan, Inc. v. Utica Mut. Ins. Co., 741 F. App'x

722, 726 (11th Cir. 2018). Because the Lexington Policy forbids suit against

Lexington unless the insured has complied with all of the terms of the Lexington

Policy, the notice provision is a condition precedent to coverage. Barclay v.

                                       - 14 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 15 of 23




Stephenson, 787 S.E.2d 322, 329 (Ga. App. 2016). Here, Ventron and EPPA’s

more than two-year delay in notifying Lexington of the assault and murder violated

the notice provisions of the Lexington Policy as a matter of law.

      This Court addressed an identical notice provision in an umbrella policy in

N. River Ins. Co., 116 F. Supp. 3d at 1370. There, the insured (Gibson) contracted

to provide telecommunications services for Comcast and then subcontracted the

work to another entity (Pheckvision), which in turn subcontracted the work to still

another entity (Boz), which actually performed the work for Comcast. Id. at 1371.

In June 2007, while traveling home from work, an employee of Boz caused an auto

accident resulting in the death and injury of various passengers in another vehicle.

Gibson was informed of the accident at the time but did not investigate—allegedly

learning only that the employee of Boz would miss work. Id. at 1372.

      In March 2008, the injured parties sued Boz, its employee, and Comcast, and

three months later Comcast demanded defense and indemnity for the accident from

Gibson, providing a copy of the police report and the Complaint. Comcast at the

same time demanded that Gibson notify its insurance carriers of the suit. Id.

Gibson chose not to notify its excess carrier (North River) either of the accident or

Comcast’s demand for defense and indemnity because the accident involved a

subcontractor of a subcontractor, and based on an understanding that Pheckvision


                                        - 15 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 16 of 23




or an insurer of Pheckvision would be “handling the matter.” At this time, Gibson

“did not see that it was involved,” despite learning in 2008 that it could be added as

a defendant to the suit. Id. at 1373.

      In October 2008, Comcast again demanded defense and indemnity from

Gibson. Communications ensued between and among Gibson, its insurance broker,

and a third party claims administrator (“TPA”), but notice was still not provided to

North River at this time. Id. at 1373. For three years, the TPA’s indemnity reserve

remained at “token levels” of approximately $1,000 (reflecting a prediction of

“zero liability” for Gibson) based on Gibson’s representations that Pheckvision

would absolve Gibson from liability. Id. Although Gibson attempted to locate the

contract specifying the relative obligations between Pheckvision and Gibson, as of

January 2009 it could not be found, and it was never located. Nonetheless,

Gibson’s broker advised the TPA that Gibson would be “okay” when it was

revealed that the Boz employee was on his way home in a personal truck and

outside the service area when the accident happened. Notice was still not provided

to North River. Id.

      In July 2009, Gibson and Pheckvision were added to the suit and Gibson

retained legal counsel who advised Gibson to immediately notify North River.

Gibson still did not do so; the TPA continued to assess Gibson’s liability as


                                        - 16 -
        Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 17 of 23




doubtful; and defense counsel maintained between the fall of 2009 and 2012 that

Gibson’s exposure was low. Comcast and Gibson were denied summary judgment

in the suit in late 2012, at which point Gibson determined that it was “reasonably

likely” the excess coverage of the North River policy would be needed. Id. at

1374.

        North River ultimately learned of the accident and the suit in November

2012 from Comcast, and at some point thereafter from Gibson’s broker. The matter

was ultimately settled with a contribution by North River but with a reservation of

rights to litigate North River’s coverage obligations based upon the timeliness of

notice. Id. at 1374-75. In the coverage litigation, Gibson contended that its

assessment of the liability and lack of need for notice to North River controlled

unless it was manifestly unreasonable; that the timing of the notice to North River

was in fact reasonable; and that even if notice was untimely, North River had no

basis for non-coverage because it admitted the settlement was reasonable, did not

show that it would have done anything differently had it received notice, and it was

not prejudiced. Id.

        The Court disagreed in all respects. Id. at 1378. First, the Court concluded

that Gibson learned of the details of the accident in June 2008 and was obliged to

“see to it” that North River received notice of any “Occurrence” which may result


                                       - 17 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 18 of 23




in a claim or “Suit” under the Policy, rejecting Gibson’s claim that the North River

notice provision did not contain a timeliness requirement. Because Gibson learned

about the accident, understood that it may result in a suit, and the notice provision

was a condition precedent to coverage, Gibson was required to give notice “as

soon as reasonably possible.” Id. at 1379.

      According to the Court, “[t]he … provision would be pointless if the court

were to accept Gibson’s interpretation that notice about an ‘Occurrence’ could

have been provided at any time.” Id. The Court furthermore noted that Gibson

never investigated its potential exposure, and based solely on the belief of the

company’s CFO, concluded that Gibson would not be “tied into th[e] accident.”

This, combined with the fact that Gibson did not begin looking for the

indemnification contract with Pheckvision until October 2008 (which was not

located), and did not seek legal advice until 2009, evidenced a failure to exercise

due diligence or to take “appropriate steps to make an informed judgment

regarding the nature and amount of the claim” as required by Georgia law. Id.

      As a matter of law, the court found a lack of due diligence in providing

notice, and that Gibson’s offered justifications for delay were unreasonable as a

matter of law. The court furthermore found that it was irrelevant that North River

did not suffer any prejudice as a result of the late notice. Id. at 1380.


                                         - 18 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 19 of 23




      The notice provision of the Lexington Policy is identical to the one at issue

in North River, and the reasoning of that case applies equally here. It is undisputed

that neither Ventron nor EPPA notified Lexington of the murder or the assault for

more than two years, until after the lawsuits were filed, despite knowing that one

of their residents was murdered on site and that several individuals had been

arrested as part of the investigation. Under similar circumstances, Georgia courts

have held that delays of as little as eight months violated a notice provision as a

matter of law. Richmond v. Ga. Farm Bureau Mut. Ins. Co., 231 S.E.2d 245 (Ga.

App. 1976) (eight months after car accident.); Maryland Casualty Co. v. Salon

Avenue Suite 2, 2014 WL 4925623 (N.D. Ga. 2014) (eight months after incident);

Dillard v. Allstate Ins. Co., 245 S.E.2d 30 (Ga. App. 1978) (nine months after

accident); Snow v. Atlanta Int’l Ins. Co., 354 S.E.2d 644 (Ga. App. 1987) (ten

months after car accident); Protective Ins. Co. v. Johnson, 352 S.E.2d 760, 761

(Ga. 1987) (seventeen months after injury); Lankford v. State Farm Mut. Auto. Ins.

Co., 703 S.E.2d 436, 439 (Ga. App. 2010) (almost two-year delay after car

accident).

      The Court should grant this motion and enter judgment in favor of

Lexington finding that the Lexington Policy does not afford coverage for the




                                        - 19 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 20 of 23




Wilder Action or the Johnson Action because EPPA and Ventron breached the

notice provisions of the Lexington Policy as a matter of law.

             2.    Notice of the underlying lawsuits.

      The Lexington Policy also requires the insured to immediately send

Lexington a copy of any legal papers received by the insured if the claim or suit is

reasonably likely to involve the Lexington Policy. “Georgia courts have held that

a delay of as little as three months between the filing of a lawsuit and notice to the

insurer is unreasonable as a matter of law.” N. River Ins. Co., 116 F. Supp. 3d at

1378. The Eleventh Circuit has held that a four-month delay in notifying an excess

insurer was unreasonable as a matter of Georgia law. State Farm Fire & Cas. Co.

v. LeBlanc, 494 F. App'x 17, 23 (11th Cir. 2012).

      In this case, the Wilder Action was filed on October 12, 2017, and the

Johnson Action was filed on December 4, 2017. (Dkt. 1-1; Dkt. 1-2). EPPA was

served with the Wilder Action on October 17, 2017, and Ventron was served on

November 8, 2017. (Ex. D). The Wilder Action seeks damages for the alleged

wrongful death of Marcus Wilder, including punitive damages. (Dkt. 1-1). The

Johnson Action seeks damages for the injuries Johnson allegedly sustained when

he was beaten by the assailants in Wilder’s apartment, including punitive damages.

(Dkt. 1-2). And as noted above, Ventron and EPPA knew about the murder and


                                        - 20 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 21 of 23




assault for more than two years before these lawsuits were filed. Plaintiff’s policy

has a limit of $1,000,000 per occurrence and $2,000,000 in the aggregate. (Dkt. 1-

3, p.3). Under these circumstances, EPPA and Ventron’s months-long delay in

notifying Lexington of the Wilder Action and Johnson Action is unreasonable as a

matter of law. LeBlanc, 494 F. App'x at 23; Diggs v. S. Ins. Co., 321 S.E.2d 792,

793 (Ga. App. 1984) (affirming summary judgment in favor of insurer where

insured waited three months to notify the insurer of a lawsuit filed against him).

      Accordingly, the Court should grant this motion and enter judgment in favor

of Lexington finding that the Lexington Policy does not afford coverage for the

Wilder Action or the Johnson Action because EPPA and Ventron breached the

notice provisions of the Lexington Policy as a matter of law

      D.     EPPA and Ventron cannot justify the delay.

      EPPA and Ventron admit that they did not notify Lexington of the murder or

fight for more than two years because neither believed that they might be liable for

Johnson’s injuries or Wilder’s death. Under Georgia law, however, an insured’s

justification for failure to comply with a notice provision cannot be based on the

insured’s conclusion that it is free from fault or not liable to the other party. N.

River Ins. Co., 116 F. Supp. 2d at 1378; Bituminous Cas. Corp. v. J.B. Forrest &

Sons, Inc., 209 S.E.2d 6, 9 (Ga. App. 1974). EPPA’s further contention that as the


                                        - 21 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 22 of 23




property owner, it had no duty to notify Lexington, is also insufficient because

EPPA contends that it is an insured under the Lexington Policy, (Dkt. 21, ¶ 11),

and as purported insured, EPPA had a duty to notify Lexington of occurrence that

may result in a claim. An insured’s ignorance of policy provisions cannot excuse

untimely notice. Johnson, 352 S.E.2d at 761.

       Accordingly, Ventron and EPPA cannot satisfy their burden to excuse their

failure to comply with the notice provisions of the Lexington Policy as a matter of

law.

IV.    Conclusion

       The Court should grant this motion, enter summary judgment in favor of

Lexington, and hold that coverage is not afforded by the Lexington Policy to EPPA

or Ventron for the Wilder Action or the Johnson Action.

       WHEREFORE, Lexington respectfully requests that this Court grant this

motion, enter summary judgment in favor of Lexington, hold that coverage is not

afforded by the Lexington Policy to EPPA or Ventron for the Wilder Action or the

Johnson Action, and award any other relief the Court deems appropriate.




                                       - 22 -
       Case 1:18-cv-00367-TWT Document 91 Filed 01/22/19 Page 23 of 23




      This 22nd day of January, 2019.

                                         WEINBERG, WHEELER, HUDGINS
                                         GUNN & DIAL, LLC

                                         /s/ Stephen J. Rapp
                                         John C. Bonnie
                                         Georgia Bar No.: 067540
                                         Stephen J. Rapp
                                         Georgia Bar No.: 103806
                                         3344 Peachtree Road, Suite 2400
                                         Atlanta, Georgia 30326
                                         404.876.2700 (tel) / 404.875.9433 (fax)
                                         srapp@wwhgd.com
                                         jbonnie@wwhgd.com
                                         Attorneys for Lexington Insurance Company


                           CERTIFICATE OF SERVICE

      I hereby certify that on January 22, 2019, I electronically filed the foregoing

motion via the CM/ECF system, which will automatically send e-mail notification

of such filing upon all parties to this matter.


                                                   /s/ Stephen J. Rapp
                                                   Stephen J. Rapp
                                                   Georgia Bar No. 103806




                                          - 23 -
